         Case 1:16-cr-00656-GHW Document 813 Filed 12/01/20 Page 1 of 1
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 11/30/2020
 ROBERT GIST,
                                 Movant,                            19-cv-5095-GHW

                     -against-                                     16-cr-656-6-GHW
 UNITED STATES OF AMERICA,                                              ORDER
                                 Respondent.

GREGORY H. WOODS, United States District Judge:

       On November 6, 2020, the Court directed the parties to submit two courtesy copies of the

exhibits they intend to introduce at the December 8, 2020 evidentiary hearing by no later than

November 24, 2020. Dkt. No. 795. The Court has not received Mr. Gist’s proposed exhibits.

       Counsel for Mr. Gist is directed to submit his proposed exhibits forthwith and in no event

later than December 2, 2020. As stated in the Court’s November 6, 2020 order, courtesy copies

should be double-sided, three-hole punched, tabbed, and placed in binders. The spines of the

binders should be labeled to include the name of the case, the case number, and the nature of the

materials included in the binder. The parties were also directed to mail the Court two USB drives

containing all of the exhibits in separate, individually labeled and OCRed PDFs. See id.

       Counsel for Mr. Gist is further directed to email (1) a copy of the packing slip for the

mailing containing the courtesy copies and the USB drives, and (2) electronic copies of the exhibits,

to Chambers at WoodsNYSDChambers@nysd.uscourts.gov.

       SO ORDERED.

 Dated: November 30, 2020
                                                             GREGORY H. WOODS
                                                            United States District Judge
